DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional language required to clearly define the scope of a distinct operable invention.  Some examples of this lack of sufficient structural and/or functional language relate to the following: (claim 1) It is unclear in the context of the claim language what constitutes activation of the rod, and how, in what way, and by what means the door is intended to be locked; (claim 1) it is unclear in the context of the claim language what comprises the cam lock, and how, in what way, and by what means does it hold the rod in place, as well as the intended functional purpose of holding the rod in place; (claim 4) the intended functional purpose of the rod base cap is unclear in the context of the claim language; (claim 5) it is unclear what exactly the access is intended to be provided to in the context of the claim language, such as a user, tool, etc.; (claim 8) it is unclear in the context of the claim language if the rod is intended to be the same rod as in claim 1, and further it is unclear how, in what way, and by what means the cam lock is intended to activate rod as claimed.  
The same or similar 112 issues as above are found through several of the remaining claims, particularly independent claims 9 and 19.  Additionally, other 112 issues include: (claim 9) it is unclear in the context of the claim language if pressing the foot pedal causes the moving of the rod, as the claim is currently worded; in each of claims 10-13, the intended structural/functional purposes of the claimed elements and/or functions is unclear in the context of the claim language.  Claims 16 and 17 are generally unclear and not fully understood. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Platt, US Patent 559,600.  As in claim 1, a door locking system comprising a foot pedal 9 to activate a rod (7, 6) to lock a door in a fixed position when the foot pedal is pressed downward; and a cam lock (28 and/or 22) to hold the rod in place.  As in claim 2, the fixed position is the door in a closed position.  As in claim 3, the fixed position is capable of being when the door in an open position.  As in claim 4, a rod base cap (including 12) to attach on an end of the rod.  As in claim 5, a face plate (see figures 1-3, at element 1, 4, and/or 3), the face plate including an aperture for access to the cam lock housed behind the face plate (see figures 3).  As in claim 7, broadly, a key feature (at least broadly including 26) to be inserted through an aperture in the door to activate the cam lock to unlock the door.  As in claim 8, in the cam lock is configured to activate a rod to unlock a door in a fixed position when the foot pedal is pressed downward. The method claims of 9-15 and 18 are inherent to the design of Platt.  Claim 19 is rejected using the same or similar reasoning as above.  As in claim 20, the cam lock is spring loaded via 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Platt.
Regarding these claims, as best understood, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well. In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  A reason for providing such range of motion of the cam lock for one having ordinary skill in the art may include a degree of motion ensuring desired catching and releasing of the cam lock, for providing sufficient operation of the device. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Platt in view of Kuehn, US Patent 8,177,267.
Regarding this claim, Platt does not explicitly teach the use of an anti-slam arm as claimed.  However, the use of such structure is generally well known in the art for the purpose of preventing undesired locking and/or latching of a door. Kuehn provides an example of one such device.  It would have been obvious for one having ordinary skill in the art to have added such a feature to the device of Platt, for the purpose of preventing undesired locking and/or latching of a door.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675